Citation Nr: 1802654	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-20 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for arthritis and pain of the right knee.

2.  Entitlement to a rating in excess of 10 percent for arthritis and pain of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1996.  He received the Army Commendation Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO, inter alia, denied ratings in excess of 10 percent for arthritis and pain of the right knee and left knee.  In May 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2011, and, in July 2011, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to these two increased rating claims.

In January 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the time of the hearing, the record was held open for 30 days to allow for the submission of additional evidence.  During this period, the Veteran's representative submitted additional VA treatment records, accompanied by a signed waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2017). 

In April 2014 and, again, in March 2017, the Board remanded the claims on appeal for further development.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny each claim (as reflected in October 2014 and August 2017 supplemental SOCs (SSOCs)) and returned these matters to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim for increased ratings for the service-connected right and left knee disabilities, prior to appellate consideration, is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In the March 2017 remand, the Board instructed the AOJ to arrange for the Veteran to undergo a VA knee examination to obtain information as to the severity of his service-connected right and left knee disabilities.  Pursuant to the Board's remand, the Veteran underwent a VA knee examination in May 2017.  Subsequent to this examination, the United States Court of Appeals for Veterans Claims (Court) held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner. See Sharp v. Shulkin 29 Vet. App. 26, 33 (2017).  

The May 2017 VA examination report documents the Veteran's statement that he experienced flare-ups of knee symptoms approximately two to three times each week which lasted for approximately one hour at a time.  During a flare-up, he would sit down and elevate his legs and was unable to perform any activities until the flare up subsided.  He was not experiencing a flare-up at the time of the examination, but the most recent flare-up had occurred the day before the examination when he had to walk for a prolonged distance and stand for a prolonged period of time while watching a parade.  Also, it was difficult for the Veteran to go up and down steps and get in and out of the car and he was unable to walk or stand for longer than 30 minutes without experiencing a flare-up of knee symptoms.

The ranges of motion of the knees were reported and it was noted that there was pain associated with flexion and extension of both knees which caused functional loss, but the examiner did not indicate the points at which pain began or the extent of the functional loss caused by the pain (in degrees of motion).  Moreover, the examiner indicated that the Veteran was not being examined during a flare-up, that an opinion as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups could not be provided without resort to mere speculation, and that additional loss of motion during flare-ups could not be estimated.  The examiner explained that he would have to observe the Veteran and measure range of motion both during a flare-up and at baseline during the same visit in order to reliably provide this information and that to do otherwise would simply be resorting to mere speculation.

Given the lack of all necessary findings pertaining to the extent of and functional loss caused by pain during knee motion, as identified above, and the inadequacy of the information concerning the extent of functional loss caused by flare-ups in light of the Court's holding in Sharp, the Board finds that a new examination to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions, and which includes more detailed information pertaining to additional range of motion loss during flare-ups, as referenced above-is needed to assess the severity of the service-connected right and left knee disabilities.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his increased rating claims.  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate notification and development action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file includes records of the Veteran's treatment contained in the Pittsburgh Vista electronic records system (dated to March 2017), the Orlando Vista electronic records system (dated to October 2014), and the Erie Vista electronic records system (dated to March 2017).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the matters on appeal.  Adjudication of each higher rating claim should include consideration of whether "staged rating" of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records contained in the Pittsburgh Vista electronic records system (dated since March 2017), all records contained in the Orlando Vista electronic records system (dated since October 2014), and all records contained in the Erie Vista electronic records system (dated since March 2017).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.
Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, for evaluation of his service-connected right and left knee disabilities.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of each knee on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

For each knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

Also for each knee, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

In expressing the extent of any additional functional loss during flare-ups, the examiner must elicit from the Veteran information about the severity, frequency, duration, precipitating and alleviating factors and extent of functional impairment during flare-ups in accordance with the VA Clinician's Guide, Ch. 11.  If the examiner is unable to estimate functional loss during flare-ups in terms of additional degrees of limited motion after physical examination and eliciting the pertinent information about the flare-ups noted above, he or she must explain why and may not rely solely upon his or her inability to personally observe the Veteran during a period of flare-up. 
For each knee, the examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also report if there is any ankylosis of each knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

Additionally, the examiner should identify and comment on the existence or extent of, as appropriate, any tibia or fibula impairment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date(s) and time(s) of the examination-preferably,  any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for higher ratings for the service-connected right and left knee disabilities.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the increased rating claims, apply the provisions of 38 C.F.R. § 3.655 (b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication in August 2017), and all legal authority (to include, with respect to each knee, consideration of whether staged rating of the disability is appropriate).

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

